716 S.E.2d 849 (2011)
AMWARD HOMES, INC.; Ange Construction Company; Bluepoint Homes, Inc.; Homescape Building Company; Impact Design-Build, Inc.; John Leggett and Company; Poythress Construction Company, Inc.; Poythress Homes, Inc.; Wardson Construction, Inc.; WHG, INC. d/b/a Timberline Builders; and Zeigler & Company
v.
TOWN OF CARY, a body politic and corporate
Tradition at Stonewater I, LP
v.
Town of Cary, a body politic and corporate.
No. 390PA10.
Supreme Court of North Carolina.
November 10, 2011.
K & L Gates LLP, Research Triangle Park by William J. Brian, Jr. and Keith P. Anthony, for plaintiff-appellees.
Womble Carlyle Sandridge & Rice, LLP, Raleigh by Michael T. Henry, Burley B. Mitchell, Jr., and John C. Cooke; and Brough Law Firm, Chapel Hill by Michael B. Brough, for defendant-appellant.
*850 Kimberly S. Hibbard, General Counsel, and Gregory F. Schwitzgebel III, Senior Assistant General Counsel, for North Carolina League of Municipalities, amicus curiae.
J. Michael Carpenter, General Counsel, North Carolina Home Builders Association, for Raleigh-Wake County Home Builders Association and North Carolina Home Builders Association, amici curiae.
PER CURIAM.
Justice JACKSON took no part in the consideration or decision of this case. The remaining members of the Court are equally divided, with three members voting to affirm and three members voting to reverse the decision of the Court of Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See, e.g., Hall v. Toreros II, Inc., 363 N.C. 114, 678 S.E.2d 656 (2009).
AFFIRMED.